Citation Nr: 0828411	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a stomach 
disability and acid reflux.

4.  Entitlement to service connection for high blood 
pressure.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for jungle rot of the 
feet.

7.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1971.  He also had service in the Army and Air National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In June 1972, a claim of service connection for jungle rot of 
the right eye was denied and the veteran did not appeal the 
decision.  A service connection claim regarding jungle rot is 
now on appeal.  Because the 1972 decision did not adjudicate 
jungle rot of the feet, the issue before the Board is 
considered a new service connection claim involving a 
separate disability.  The instant issue will not be treated 
as a petition to reopen a previously denied claim.  See Boggs 
v. Peake, 520 F.3d 1330 (Fed Cir. 2008).

The Board points out that the RO has developed a claim of 
service connection for PTSD for review by the Board.  When 
the veteran filed his claim in January 2004, he referred to a 
claim of service connection for a psychiatric disorder to 
possibly include PTSD.  As discussed in more detail below, 
the veteran has been diagnosed with a major depressive 
disorder, generalized anxiety disorder, and a panic disorder 
without agoraphobia.  The Board's jurisdiction is limited to 
the issue developed for appellate review.  Because it appears 
that the veteran also intended to file a claim of service 
connection for psychiatric disability other than PTSD, that 
claim is referred to the agency of original jurisdiction 
(AOJ) for appropriate action.

(The decision below addresses the veteran's claims of service 
connection for a sleep disorder and tinnitus.  The claims of 
service connection for PTSD, for a stomach disability and 
acid reflux, for high blood pressure, for jungle rot of the 
feet, and for a back disability are addressed in the remand 
that follows the Board's decision.)


FINDINGS OF FACT

1.  The veteran does not have a sleep disorder that is 
attributable to his active military service.

2.  It is as likely as not that the veteran developed 
tinnitus as a result of his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a sleep disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for a sleep disorder and tinnitus has been 
accomplished.  Through a February 2004 notice letter, the RO 
notified the veteran and his representative of the 
information and evidence needed to substantiate his service 
connection claims.  While the notice did not refer to the 
criteria for assigning disability ratings or effective dates, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
neither of these questions is now before the Board.  
Consequently, a remand of these service connection issues for 
further notification is not necessary.

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
sleep disorder or tinnitus issues.  The veteran's service 
medical records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Wichita, Kansas.  Records from multiple 
private treatment providers identified by the veteran have 
also been obtained.  The veteran identified Augusta Internal 
Medicine as a medical facility with potentially relevant 
records.  However, the facility apparently went out of 
business and the records were not able to be obtained.  
Additionally, in February 2005, the veteran was provided a VA 
examination in connection with his tinnitus claim, the report 
of which is of record.  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence.

Although a specific VA examination was not provided in 
connection with the sleep disorder claim, one is not 
necessary to decide the claim.  The Board points out that the 
veteran was afforded a psychiatric examination.  In any 
event, as detailed in the analysis section, because the 
information and evidence does not establish that the veteran 
suffered an event, injury, or disease in service pertaining 
to a sleep disorder, and because the evidence does not 
indicate that the veteran has a clinically diagnosed sleep 
disorder, the Board finds that a medical examination is not 
warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  Satisfactory lay or other 
evidence that an injury or disease was incurred in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

A. Sleep Disorder

The veteran claims that he has trouble sleeping at night and 
sometimes has nightmares of his military service during the 
Vietnam War.  He maintains that he has experienced insomnia 
since his period of active military service.  Thus, he 
believes that service connection is warranted for a sleep 
disorder.

A review of the veteran's service medical records is negative 
for documented symptoms of, treatment for, or a diagnosis of 
a sleep disorder.  A March 1971 separation examination did 
not indicate that the veteran had a sleep disorder.  At that 
time, on his report of medical history, the veteran indicated 
that he did not have frequent trouble sleeping.  National 
Guard records do not contain evidence relating to the 
existence of a sleep disorder and the veteran does not 
contend that his claimed sleep disorder is related to his 
periods of service in the National Guard.

Post-service VA and private medical records do not reflect 
treatment for a sleep disorder.  In March 2005, the veteran 
underwent VA psychiatric examination primarily in connection 
to his PTSD claim.  The examiner noted the veteran's reported 
symptom of difficulty falling and staying asleep.  Diagnoses 
of major depressive disorder, generalized anxiety disorder, 
and panic disorder without agoraphobia were provided.  The 
examiner did not diagnose the veteran with a sleep disorder 
or attribute the veteran's insomnia to one of the diagnosed 
psychiatric disabilities.  Additionally, the examiner found 
that the diagnosed psychiatric disabilities had their onset 
after military service.

Based on the evidence of record, the Board finds that the 
veteran does not have a sleep disorder that is attributable 
to his active military service.  The evidence does not 
establish an in-service event, injury, or disease pertaining 
to a sleep disorder.  Additionally, the veteran has not been 
clinically diagnosed with a sleep disorder.  Moreover, the 
evidence does not suggest that the veteran has a sleep 
disorder that is physical in nature, such as sleep apnea.  
Thus, the veteran does not have a sleep disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  Consequently, entitlement to 
service connection for a sleep disorder is not warranted.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection for a sleep 
disorder.  While the Board does not doubt the sincerity of 
the veteran's belief that he has a sleep disorder that is 
related to his time in service, as a lay person without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical 
matter-such as the diagnosis and etiology of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)).

(The Board notes that any complaint of interruption of sleep 
due to nightmares that may be related to the veteran's 
claimed PTSD is addressed and contemplated in the analysis of 
the PTSD claim in the remand section of this decision.)

For all the foregoing reasons, the Board finds that the claim 
of service connection for a sleep disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Tinnitus

The veteran asserts that he has tinnitus as a result of his 
active military service.  Specifically, he states that he was 
exposed to loud noises in the course of his combat service 
during the Vietnam War.  He believes that the in-service 
noise exposure resulted in his current disability of 
tinnitus.  Thus, the veteran contends that service connection 
is warranted for tinnitus.

The veteran's medical records from his period of active 
military service are negative for complaints of, or a 
diagnosis of tinnitus.  Even so, the veteran's service 
medical and personnel records clearly show that the veteran 
participated in combat during his service in Vietnam.  He was 
awarded the Combat Action Ribbon and a Purple Heart.  The 
veteran sustained multiple shrapnel fragment wounds, 
including from enemy mortar rounds at Cam Lo, Vietnam.  
During combat, the veteran was likely exposed to loud noises, 
including from small arms fire and mortar rounds.  The 
veteran's statements regarding exposure to loud noises during 
active military service are sufficient to establish in-
service injury.  This is so, because loud noise exposure is 
consistent with the circumstances, conditions, and hardships 
of his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

In February 2005, the veteran underwent VA audiological 
examination in connection with the claim.  The examiner 
diagnosed the veteran with recurrent, bilateral tinnitus.  
His hearing was normal.  The examiner provided the opinion 
that the veteran's tinnitus was not caused by or the result 
of the military noise exposure.  The examiner pointed to 
several normal post-service hearing tests.  Primarily, the 
examiner relied on a September 1999 National Guard record 
wherein the veteran answered "no" to whether he had ever 
had ringing in his ears.

The Board does not find that the VA examination outweighs the 
veteran's seemingly credible statements with respect to 
experiencing tinnitus since his in-service noise exposure.  
Tinnitus is a subjective complaint that cannot be discovered 
by objective testing.  The veteran has explained that he did 
not report tinnitus in the past because he did not know what 
the condition was at the time.  Continuous symptomatology is 
supported by a June 1977 VA examination report.  During that 
examination, the veteran stated that his wife and friends 
told him that he was getting hard of hearing.  At that time, 
he also stated that he had two mortar rounds explode near him 
when he was in Vietnam.  The June 1977 VA examination report, 
the veteran's statements, and the inability of the February 
2005 VA examiner to explicitly determine the cause of the 
veteran's tinnitus, raise a reasonable doubt concerning the 
etiology of the veteran's tinnitus.

When a reasonable doubt arises concerning an issue, such 
doubt will be resolved in favor of the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  
Here, when resolving reasonable doubt in favor of the 
veteran, the veteran's current diagnosis of tinnitus is more 
likely than not attributable to his in-service noise exposure 
during combat service.  Accordingly, service connection for 
tinnitus is warranted.  


ORDER

Service connection for a sleep disorder is denied.

Service connection for tinnitus is granted.


REMAND

The Board finds that further development is necessary for the 
claims of service connection for PTSD, for a stomach 
disability and acid reflux, for high blood pressure, for 
jungle rot of the feet, and for a back disability.

The veteran asserts that he has developed PTSD as a result of 
traumatic combat experiences during his active military 
service.  Specifically, the veteran alleges that, while he 
was stationed in Vietnam, he was involved in intense combat 
with the enemy that involved small arms fire and mortars.  He 
also states that he witnessed several dead bodies, including 
that of an American pilot with a severed head and severed 
limbs.

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

As noted in the analysis section above, the veteran engaged 
in combat with the enemy.  Because there is no clear and 
convincing evidence to the contrary and the veteran's claimed 
stressors are consistent with the circumstances of his 
service, the veteran's lay testimony alone establishes the 
occurrence of his claimed in-service combat stressors.  
38 C.F.R. § 3.304(f)(1).  Given the establishment of in-
service stressors, the evidence needs to show that the 
veteran currently has PTSD and that the diagnosis is linked 
to his established in-service stressors in order for service 
connection to be warranted.

The veteran's service medical records do not contain evidence 
relating to a psychiatric disability, including PTSD.  The 
veteran first received psychiatric treatment in 2005.  There 
are no post-service treatment records pertaining to PTSD.

In March 2005, the veteran underwent VA examination in 
connection with the claim.  The examiner reviewed the claims 
file and examined the veteran.  The examiner noted the 
veteran's corroborated in-service combat stressors that took 
place in Vietnam.  In the body of the examination report, the 
examiner listed the six criteria for establishing a diagnosis 
of PTSD in accordance with DSM-IV.  Generally, the criteria 
are exposure to a traumatic event; re-experiencing the event; 
avoidance; increased arousal; duration over one month; and 
associated impairment.  The examiner appeared to indicate 
that the veteran met each PTSD criterion.  Even so, the 
examiner provided diagnoses of major depressive disorder, 
generalized anxiety disorder, and panic disorder without 
agoraphobia.  He did not provide any further opinion 
regarding PTSD or why the veteran does not have PTSD.

Given the equivocal nature of the March 2005 examination, the 
veteran should be scheduled for another VA psychiatric 
examination in order to definitively determine whether he has 
PTSD in accordance with DSM-IV.

With respect to the jungle rot claim, the veteran asserts 
that he developed jungle rot of the feet during his military 
service in Vietnam.  He states that the jungle rot occurred 
because of periods of time when his feet were constantly wet.  
The veteran maintains that he was treated for jungle rot by a 
medic in the field and the treatment was not transcribed in 
his service medical records.

The veteran's service medical records are negative for 
treatment for jungle rot.  Associated with the claims file is 
a copy of a letter, dated in May 1968, that was apparently 
written by the veteran to his family while he was stationed 
in Vietnam.  In the letter, the veteran mentions developing 
jungle rot, although he references the side of his face and 
neck.

In light of the May 1968 letter and the veteran's seemingly 
credible statements, satisfactory lay evidence has been 
received establishing an in-service incurrence.  Such an 
event is likely consistent with the circumstances, conditions 
and hardships of the veteran's combat service in Vietnam.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The medical evidence of record does not currently establish 
that the veteran has jungle rot of the feet or an associated 
disability related to his in-service jungle rot.  In a 
January 2001 VA treatment record, the veteran reported that 
he had a history of skin eruptions and rashes.  Given the in-
service treatment for jungle rot and sufficient lay evidence 
of recurrent symptoms involving the skin, the veteran should 
be scheduled for a VA examination in order to determine 
whether he has jungle rot or an associated disability that is 
attributable to his active military service.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. 
App. at 81.

Regarding service connection for a back disability, the 
veteran asserts that he has a back disability as a result of 
an in-service combat injury.  Service medical records 
document that the veteran was injured by a mortar round at 
Cam Lo in March 1968.  He was treated for multiple shrapnel 
fragment wounds, but he was not treated for symptoms 
involving his back.  Nevertheless, the veteran maintains that 
the mortar explosion threw him 20 to 40 feet in the air and 
he injured his back.

The veteran's post-service medical records show private 
chiropractic back treatment since at least October 2001.  In 
February 2005, the veteran underwent VA examination in 
connection with the claim.  The examiner noted the veteran's 
reported in-service back injury and provided diagnoses of 
degenerative disc disease and osteoarthritis of the cervical, 
thoracic, and lumbar segments of the spine.  These diagnoses 
were established by x-ray evidence.  The examiner gave the 
opinion that the veteran's back disabilities were less likely 
as not caused by or the result of the in-service back injury.  
The examiner reasoned that the late onset of the disabilities 
was more consistent with the aging process.  The examiner 
pointed to the absence of evidence of treatment for or a 
diagnosis of a back disability in the service records, 
presumably including the National Guard records.

Despite the VA examiner's conclusions, the Board notes that 
there are two instances of back-related evidence in the 
National Guard records.  First, in March 1982, the veteran 
was seen for complaints of chest pain at St. Francis Hospital 
in Wichita, Kansas.  At that time, the veteran received a 
diagnosis of moderate degenerative changes of the upper 
dorsal spine.  Second, in June 1988, the veteran injured the 
lumbar area of his back when he bent over to pick up a 70 
pound piece of equipment.  He was assessed with possible low 
back strain and thoracic back strain.

Given this evidence, the Board finds the February 2005 VA 
opinion inadequate because there is some question as to 
whether the two instances of back treatment in the National 
Guard records were considered by the examiner.  The National 
Guard records are important in light of the findings and 
rationale of the February 2005 opinion.  Because the examiner 
determined that the veteran's back disabilities were of late 
onset, evidence of earlier back treatment may have led to a 
different conclusion.  Accordingly, the veteran should be 
scheduled for another VA examination in connection with this 
claim in order to determine whether he has a back disability 
that is attributable to his active military service.

The veteran's claims of service connection for a stomach 
disability and acid reflux, and for high blood pressure, must 
also be remanded.  Because the veteran has claimed that those 
disabilities are secondary to his claimed PTSD, it follows 
that any Board action on the two claims of service connection 
would, at this juncture, be premature.  Hence, the Board will 
defer consideration of the claims of service connection for a 
stomach disability and acid reflux and for high blood 
pressure.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  
Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  The examiner 
should review the test results, examine 
the veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  If so, the examiner should 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's 
stressor(s).  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

2.  Schedule the veteran for a VA 
dermatological examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should determine whether the 
veteran has a current skin disability of 
the feet, including jungle rot.  A 
diagnosis, if any, should be provided.  
Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the veteran has jungle 
rot or an associated skin disability of 
the feet that is related to his active 
military service, particularly his stated 
in-service treatment for jungle rot of 
the feet.  All opinions should be set 
forth in detail and explained in the 
context of the record.

3.  Schedule the veteran for a VA 
examination in connection with his claim 
of service connection for a back 
disability.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should confirm the 
veteran's back disability diagnoses.  
Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the veteran has a back 
disability that is related to his 
military service, particularly his stated 
in-service back injury resulting from the 
mortar explosion in March 1968 or the 
June 1988 back injury.  The examiner 
should also indicate whether any such 
disability is more likely than not of 
post-service onset.  An opinion should be 
rendered for each identified back 
disability.  All opinions should be set 
forth in detail and explained in the 
context of the record.

4.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for PTSD, for a stomach 
disability and acid reflux, for high 
blood pressure, for jungle rot of the 
feet, and for a back disability.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


